UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 16, 2012 (July 16, 2012) Ampal-American Israel Corporation (Exact name of registrant as specified in its charter) New York (State or other jurisdiction of incorporation) 0-538 (Commission File Number) 13-0435685 (IRS Employer Identification No.) 555 Madison Avenue New York, NY, USA (Address of principal executive offices) (Zip Code) (866) 447-8636 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On July 16, 2012, the Company issued a press release announcing that its Board of Directors had authorized a reverse stock split of the Company’s Class A Stock at a ratio of one (1) post-Split share for every twenty (20) pre-Split shares of Class A Stock (the “Split”).The majority of the Company’s shareholders approved the authority of the Company’s Board of Directors to effect the Split at the Company’s Annual Meeting of Shareholders held on May 29, 2012. The par value per share will remain at $1.00 per share after the Split.No fractional shares will be issued and any fractional shares resulting from the Split will be rounded up to the nearest whole share.The Company’s Class A Stock will continue to be traded on the NASDAQ Capital Market under the symbol “AMPL.” A copy of the press release announcing the Split is filed as Exhibit 99.1 hereto and is hereby incorporated by reference. Item9.01.Financial Statements and Exhibits. (d) Exhibits: EXHIBIT DESCRIPTION Press release of Ampal-American Israel Corporation, dated July 16, 2012. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMPAL-AMERICAN ISRAEL CORPORATION Date: July 16, 2012 By: /s/Yoram Firon Name:Yoram Firon Title:Vice President - Investments and Corporate Affairs and Secretary 3 EXHIBIT INDEX EXHIBIT DESCRIPTION Press release of Ampal-American Israel Corporation, dated July 16, 2012. 4
